 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 736 
In the House of Representatives, U. S.,

November 3, 2009
 
RESOLUTION 
Honoring President Lincoln’s Gettysburg Address on Dedication Day, November 19, 2009. 
 
 
Whereas, on November 19, 1863, Abraham Lincoln dedicated the Soldiers’ National Cemetery on the battlefield at Gettysburg, Pennsylvania, with the Gettysburg Address, which harkened back to the promises of the Declaration of Independence in the first sentence, Four score and seven years ago, our fathers brought forth, on this continent, a new nation, conceived in Liberty, and dedicated to the proposition that all men are created equal, and which called upon people of the United States to dedicate themselves to the principles of democracy so that government “of the people, by the people, for the people shall not perish from the earth”; 
Whereas Congress adopted a joint resolution on August 7, 1946, declaring the Gettysburg Address to be “the outstanding classic of the ages”, designating November 19 as Dedication Day in honor of the Gettysburg Address, and suggesting that the Gettysburg Address “be read on that day in public assemblages throughout the United States and its possessions, on our ships at sea, and wherever the American flag flies”; and 
Whereas 2009 is the 200th anniversary of the birth of Abraham Lincoln and bicentennial tributes to his birth are expected throughout the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors President Lincoln’s greatest speech, the Gettysburg Address; and 
(2)encourages people in the United States to read the Gettysburg Address on Dedication Day in public places across the Nation. 
 
Lorraine C. Miller,Clerk.
